                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION
                             No. 5:14-CR-244-BR
                              No. 5:16-CV-78-BR

ANTHONY ARTIS,                               )
                      Petitioner,            )
                                             )
       v.                                    )                          ORDER
                                             )
UNITED STATES OF AMERICA,                    )
                Respondent.                  )

       On 15 August 2018, on petitioner’s request, U.S. Magistrate Judge Robert B. Jones, Jr.

ordered petitioner’s 28 U.S.C. § 2255 motion, including amendments, held in abeyance pending

a decision in United States v. Simms, No. 15-4640 (4th Cir. Filed Oct. 26, 2015), and directed

the parties to file a status report within 14 days of the Simms decision. (DE # 63.)

       On 24 January 2019, the Fourth Circuit Court of Appeals en banc issued that decision,

holding that 18 U.S.C. § 924(c)(3)(B), otherwise known as the “residual clause” of the definition

of a “crime of violence,” is unconstitutionally vague. United States v. Simms, 914 F.3d 229,

236 (4th Cir. 2019). However, the Fourth Circuit stayed issuance of the mandate pending the

Court’s decision in United States v. Davis, No. 18-431,        S. Ct.     , 2019 WL 98544

(cert. granted Jan. 4, 2019). United States v. Simms, No. 15-4640 (4th Cir. Feb. 4, 2019).

       In light of the Simms decision, the parties here timely filed their respective status reports

and debate whether Simms is binding on this court prior to the issuance of the mandate. (DE ##

64, 65.) Petitioner requests that the court apply Simms now, vacate his sentence, and schedule

a resentencing hearing. The government maintains that Simms is not the law of the Fourth

Circuit until the mandate issues, and therefore, this proceeding remains in abeyance.

Alternatively, the government requests that the proceeding be held in abeyance pending the
decision in Davis.

       The parties agree that the Court in Davis granted certiorari on the same question at issue

in Simms. Petition for Writ of Certiorari at I, United States v. Davis, No. 18-431, 2018 WL

4896751, at *I (U.S. Oct. 3, 2018). Whatever the precedential value of Simms at this time, the

court concludes that this proceeding should be held in abeyance pending the decision in Davis.

Accordingly, petitioner’s § 2255 motion and amendments thereto are hereby STAYED pending

the decision in Davis. Within 14 days of the decision in Davis, the parties shall file briefs

setting forth their respective positions on the effect of that decision on this proceeding.

       This 26 March 2019.




                                       __________________________________
                                                   W. Earl Britt
                                                   Senior U.S. District Judge




                                                  2
